Citation Nr: 1440107	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-23 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to an increased initial evaluation for PTSD, currently evaluated as 50 percent disabling prior to December 11, 2012, and as 70 percent disabling from December 11, 2012.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to October  1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted the Veteran service connection for PTSD, at a 30 percent evaluation.  Over the course of this appeal, that evaluation was raised several times, however, the Veteran continues to disagree with the level of disability assigned.

The Board notes that the Veteran was awarded entitlement to a total disability rating based on individual unemployability (TDIU) based on the combined effect of his service-connected disorders in a June 2013 rating decision.  As neither the Veteran nor his accredited representative have expressed disagreement with the effective date of that award, the Board finds that the matter is not presently on appeal.


FINDINGS OF FACT

1. For the period prior to December 11, 2012, the Veteran's PTSD symptomatology results in occupational and social impairment with reduced reliability and productivity, due to such symptomatology as problems with sleep, nightmares, depression, and anxiety.

2. For the period from December 11, 2012, the Veteran's PTSD symptomatology results in occupational and social impairment with deficiencies in most areas, due to such symptomatology as depression, anxiety, and irritability.




CONCLUSIONS OF LAW

1. For the period prior to December 11, 2012, the criteria for an increased evaluation, in excess of 50 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2013).

2. For the period from December 11, 2012, the criteria for an increased evaluation, in excess of 70 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in September 2008, December 2009, and July 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded VA examinations in November 2008, July 2010 and December 2012, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The Board does not that a recent statement from the Veteran notes that he is unemployed, which is a change from when he last underwent a VA examination.  The Board has considered whether this information, by itself, suggests a worsening of his PTSD so as to warrant a new examination.  The record reflects, however, that the Veteran was already awarded a TDIU based on a finding that his service-connected disabilities rendered him unemployable the date of that examination.  Thus, the Veteran is already rated as totally industrially impaired.  As there is no evidence or information suggesting that his degree of social impairment has changed, or suggesting that any specific symptoms or manifestations of his PTSD has worsened since the last examination, the Board concludes that the change in his employment status, but itself, does not demonstrate a worsening of his disability so as to warrant another examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased rating claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case for the Veteran's PTSD, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) . When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) .

Mental retardation and personality disorders are not diseases or injuries for compensation purposes, and, except as provided in 38 C.F.R. § 3.310(a) , disability resulting from them may not be service-connected. However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service- connected. See 38 C.F.R. § 4.127 .

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130  (incorporating by reference the VA's adoption of the American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The criteria for rating psychiatric disability are contained in the General Rating Formula. 38 C.F.R. § 4.130.  Under rating criteria for rating PTSD, a 30 percent rating is assigned where the disability picture is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Taking into account all relevant evidence, the Board finds that the criteria for an evaluation in excess of  50 percent, for the period prior to December 11, 2012, have not been met.  As noted above, in order to warrant an increased rating during this period, the Veteran would have to be found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  While the Veteran's symptomatology due to his PTSD during the time period are not insignificant, the Board finds that they simply do not meet, or approximate a finding of occupational and social impairment with deficiencies in most areas, such that a higher rating would be warranted.

Reviewing the evidence of record for this period, an April 2008 psychiatry telephone encounter noted that the Veteran had no prior mental health treatment.  The Veteran sounded alert and oriented to person, place, and time.  The Veteran's speech was normal in rate, pattern, and flow.  Hallucinations and delusions were denied and the Veteran did not evidence any psychotic thought processes.  There was no evidence of significant cognitive dysfunction.  There were no suicidal risk factors for the Veteran.  Testing was administered and the Veteran scored 16, indicative of moderately severe depression.

At this time, the Veteran was employed fulltime and did a lot of computer work at his job.  He was financially comfortable.  He did not have severe memory problems but asserted that he occasionally forgets things but not to the point where this causes many problems.  He did have hearing problems and they interfered with his ability to communicate, but he denied any symptoms of mania, psychosis, or panic disorder.  He had been worrying excessively and anxious about several things over the past six months.  These worries were present on most days and interfere with his ability to focus on what he was doing.  He felt tense, weak, and easily exhausted with difficulty concentrating and increased irritability, as well as difficulty sleeping and being able to go to sleep, but awakening after one hour.

The Veteran had traumatic experiences in Vietnam, and experienced flashbacks of those.  He used avoidance tactics to keep from thinking about them.  He was described as a loner who felt detached and estranged from others.  He used numbing to combat feelings and felt his life may be shortened by his anxiety.  He was constantly on guard and easily startled.  He reportedly began having these symptoms when he was 20 years old.  He worked 6 days per week and did not miss work.  He had trouble getting going at the beginning of the workday, with some concentration problems throughout the day.  He never had a lot of energy and he felt down hearted and depressed most of the time.  The Veteran was diagnosed with a major depressive disorder.

After this record, the Veteran continued to receive periodic outpatient treatment for his PTSD.

The Veteran received a VA examination for his PTSD in November 2008.  At that time, the Veteran's in service history of stressors was noted.  The Veteran reported that at present, he has been married since 1979 and has a close relationship with his wife.  He has one biological son and four stepchildren indicating good relationships with all.  He reported that he has many friends at church and one close friend who he can discuss personal issues with.  It was noted that he was active in his church.  He was also on the Board of Directors and he and his wife participated in Sunday School classes and a senior citizens group.  The Veteran indicated that he used to enjoy attending WVU games with his son and brother in law but had lost the desire to participate in this.  He continued to reluctantly attend but explained that he gets uptight while there.  He had no history of suicide attempts.  He reported frequent bar fights between 1969 and 1979, but no violence since his marriage.  His current psychosocial functioning was evaluated as fair to good.  He had positive relationships with his wife and children.  He was active in his church but reported diminished interest in other activities.  He reported moderate occupational impairment related to his difficulties.

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was spontaneous and coherent.  His attitude was cooperative, friendly, and attentive.  His affect was appropriate and full.  He described his mood as down.  His attention was intact, and he was oriented.  Thought process and content were unremarkable.  Judgment and insight were good.  The Veteran reported significant problems with sleep, sleeping only 5-6 hours a night, which caused daytime drowsiness and fatigue, which affected his work.  There was no evidence of suicidal or homicidal ideation.  His memory was generally intact.  He was noted to be currently employed as a real estate appraiser, with no time lost from work.  The Veteran was diagnosed with PTSD and depression, with a GAF of 50.  The examiner indicated that the Veteran's depression has developed in response to the experience of distressing symptoms of PTSD.  The Veteran was found to have occupational impairment related to difficulty concentrating, difficulty sleeping,  and irritability associated PTSD.  Further compromising this function is apathy and lack of energy associated with depression.

In an April 2009 mental health initial evaluation note, the Veteran indicated that he had a fluctuating appetite dependent on his mood.  He reported sleeping on average 45 minutes to an hour, and then waking up frequently during the night, averaging about 4 hours of sleep per night.  He dreaded going to bed because it is not restful.  He experienced nocturia which causes him to get up a couple of times per night.  He had nightmares on average once per week.  They had no theme but when he had them they were severe enough to awaken him in a cold sweat.  The nightmares were vivid enough that he remembers them.  His energy and motivation were very low.  He was having to push himself to do things.  He had noticed a lack of interest in things as well as anhedonia.  He experienced feelings of sadness depression and being down more days than not, roughly 3-4 days per week.  He had trouble controlling his emotions and cries more easily than he used to.  He was irritable and quick to anger.  He could be aggressive if he felt backed into a corner.  If he was questioned or people didn't like the results of something he had done for them he could get aggressive.  He worked for himself as a real estate appraiser.  He had been in business since 1975.  He had noticed a change since he began taking the Citalopram and Amitriptyline that his doctor ordered.  He preferred solitude and isolated from his surroundings.  He could not handle too much commotion.  He did not like to be in crowds and was timid as well as nervous.  He disliked having people behind him.  He experienced flashbacks as well as intrusive thoughts about Vietnam.  He was hypervigilant with an exaggerated startle response.  He related that he was very defensive-minded.

Upon examination, he was alert and oriented, with appropriate hygiene.  His speech was normal, and his affect was congruent with his mood, which was dysphoric. He had no hallucinations and his thought process was normal and coherent.  He had no suicidal or homicidal ideation.  His insight and judgment were good, and his memory was intact.  He was diagnosed with PTSD and a major depressive disorder, with a GAF of 50.

A September 2009 mental health medication management note indicated that the Veteran related that his medications were working, but he was somnolent throughout the day.  He was eating well with a good appetite.  He was sleeping on average 6 hours.  He continued to wake up twice per night on average, but was able to go back to sleep.  His nightmares remained about the same and happened almost every night.  They were severe enough that he broke out in a cold sweat, and would wake up disoriented and temporarily panicked.  They were vivid enough that he remembers the details of the nightmares.  They were usually military-oriented, and mostly about incidents from Vietnam.  His energy and motivation had decreased to about 2 or 3 out of 10.  He would sit in his office all day and not be able to get started until around 5PM.  He had no stressors related to his family.  

He continued to experience PTSD symptoms daily.  He preferred solitude and isolating himself.  He continued to have flashbacks and intrusive thoughts about Vietnam at times.  He related that they were worse when he can't concentrate on work because he had more time to think.  He was emotionally detached/withdrawn/numb to his surroundings.  He was avoidant as well as hypervigilant with an exaggerated startle response.  He denied suicidal or homicidal ideation, or any hallucinations.

On examination, his appearance was neat and tidy.  His mood was euthymic and quiet, with congruent affect.   His speech was clear, concise, and goal-directed. Thoughts and responses were appropriate with good eye contact.  Cognition and memory appeared intact.  Judgment and insight were good.  The Veteran was diagnosed with PTSD and a major depressive disorder, with a GAF of 50.

The Veteran received a VA examination in July 2010.  At that time, the Veteran reported that he has had problems since he came back from service.  He reported the symptoms were increasing in the last few years.  The Veteran had intrusive thoughts and flashbacks of Vietnam on a daily basis.  He would think of his friends who have died and feel guilty.  The Veteran reported that he gets angry at the politicians as well as the people protesting.

He stated that his mood gets upset with his intrusive thoughts and flashbacks.  He reported some months were difficult for him, such as October and November. 

The Veteran reported that he has sleep problems, including nightmares about 3 4 times a week. He wakes up at night.  He slept about 5-6 hours at night.  He had problems falling asleep as well as problems with getting up during the night.

The Veteran had difficulty watching anything relating to war on TV.  He had hypervigilant behavior to sounds such as helicopters which remind him of Vietnam. He reported that if somebody comes behind him he gets startled.  He had difficulty socializing.  He got anxious and nervous easily.  He would start itching when he felt anxious.  He had panic attacks about 3-4 times a week with shortness of breath and his heart beating fast, and feeling nervous.  The Veteran had depression with decreased energy and interest in activities.  He reported in the last 3-4 years the depression had increased.  His energy level was down.  He had concentration problems.  The work which he used to finish in 3 to 3-1/2 hours was taking about 1-1/2 day now to finish.  He reported that he was in the office until 9 30 last night doing his daytime work.

The Veteran had thoughts of giving up on life.  He had not attempted to hurt himself.  He felt like the world was on his shoulders.  His energy level was loud and his motivation level was down.  He reportedly struggled to work. The Veteran had reported irritability spells with wife over time.  He reported that he had sold his real estate business in 2000 because it was too much for him to keep up with, but that he had kept his appraisal business.  The Veteran reported that he got along well with his family.

The Veteran spent his time working and coming home watching TV and sleeping.  He was able to take care of himself, like cleaning, showering, and taking care of his medications.  He went to church where he was the chairman on the board of trustees.  He sometimes watched sports games with his son and brother-in-law.

On examination, the Veteran seemed to be a pleasant gentleman who appeared to be depressed.  The Veteran's thought process was coherent and logical.  His behavior was appropriate.  He wore a blue T-shirt.  He was shaven, and mildly overweight. The Veteran's thought content showed no delusions and no audiovisual hallucinations.   He had no obsessions or compulsions.  The Veteran reported some concentration problems affecting his work. The Veteran's cognitive functioning indicated that he was well oriented to day, date, month, year, place, person, and situation.  The Veteran rated his mood as 2-3 on a scale of 1-10, 10 feeling the happiest and 1 feeling depressed.  The Veteran was able to do serial 7 subtractions from 100.  The Veteran was able to say days of the week backwards.  The Veteran was able to name the president and go back until President Carter.  The Veteran's immediate memory was 1/3 but recent and remote memory was intact, but 1/3 after a few minutes.  Recent and remote memory was intact.  The Veteran had no active audiovisual hallucinations or psychosis.  He was not suicidal or homicidal, but reported that he might get angry towards people but did not get aggressive.  He showed fairly intact insight and judgment.  He showed some concentration problems affecting immediate memory. He showed fairly intact insight and judgment.  He showed abstract reasoning.  He was diagnosed with PTSD, with a GAF of 45-50.

The examiner concluded that the Veteran continued to suffer from symptoms of post-traumatic stress disorder which include flashbacks, nightmares of heavy combat incidents,  and losing his friends.  He suffered from survivor's guilt.  He had avoidant behavior to anything relating to war on TV.  He had hypervigilant symptoms if somebody came behind him.  He had associated anxiety and panic attacks. The Veteran suffered from major depression not related to PTSD.  The service connected PTSD symptoms were found to have increased in the last couple of years.  The symptoms were described as moderate to severe.

A mental health note dated February 1, 2012, indicates that, over the past year, the reporting medical health professional had seen a decline in his condition.  The Veteran had always been a driven busy individual which had allowed him to push his PTSD and depressive symptoms to the back of his mind to some extent. His physical health had deteriorated over the past year causing him to slow down.  Accompanying this slowing has been a significant rise in his PTSD and depressive symptoms.  They had come to the forefront and he was having to battle them on a daily basis.

They included, but were not limited to, isolation, flashbacks, intrusive thoughts, avoidance, hypervigilance, security-consciousness, and emotional numbing.  Concomitantly, he was dealing with major depression, the symptoms of which included, but were not limited to, lack of interest, anhedonia, decreased appetite, decreased sleep, decreased energy, amotivation, and feelings of being useless, hopeless, and sad.  He had noted an increase in irritability, anxiety, and easy crying.   There had also been several medication adjustments over the course of the year, but many of them the Veteran had been unable to tolerate.  His treatment was ongoing and might soon include an inpatient stay due to outside stressors.

Reviewing this evidence, it is clear that the Veteran, during this period, had significant problems related to his PTSD, to include problems with sleeping, including nightmares, depression, irritability, and anxiety.  However, while indicating that he felt some isolation from others, during this period, the Veteran was also able to maintain relationships with his wife and children, and continued to attend church and serve on his church's board of trustees.  He had also been able to maintain his hygiene during this time, had always been found to be alert and oriented, and his insight and judgment were found to be good.  During this period, he has been found to have a GAF of 45-50, indicative of serious symptoms, but he was able to maintain employment throughout this period.  His speech was normal during this period.  While he did comment in his recent examination that he had been considering "giving up on life", the examiner did not find that to be specific evidence of suicidal ideation, and the Veteran was not otherwise found to be suicidal or homicidal during this period.  Considering all evidence of record and all symptomatology, the Board finds that the Veteran's PTSD symptomatology, during this period, was most consistent with a finding of occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent evaluation, the evaluation the Veteran is currently in receipt of.  Therefore, the Board finds that the preponderance of the evidence of record is against a grant of increased rating during this period.

Similarly, taking into account all relevant evidence of record, the Board finds that the Veteran is properly rated as 70 percent disabled, thereafter, for his PTSD symptomatology.  As noted above, in order to warrant an increased rating for this period, the Veteran would have to be found to have total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  While the Veteran's symptomatology during this period is significant and severe, it simply does not rise to the level of have total occupational and social impairment, such that a 100 percent scheduler rating would be warranted.

Reviewing the evidence of record, the Veteran received a VA examination for this disability on December 11, 2012.  At that time, the Veteran was found to have diagnoses of PTSD and depression, and had a GAF of 45.  His disability was found to be consistent with a finding of occupational and social impairment with reduced reliability and productivity.  At the exam, the Veteran endorsed some occasional mild discord with his wife related to his social withdrawal and low frustration tolerance.   He did not note any ongoing problems related to family functioning.  He did note that, outside of work and church,  he has very limited social interactions with others.  He reported that he currently has few hobbies or leisure pursuits.  He explained that he has season tickets to WVU football games however he can only stand to attend one out of each season.  He denied a history of suicide attempts as well as a history of assaultive behavior.  He denied a history of drug or alcohol use of any significance since the last exam.  The Veteran did not report any educational attainments or any legal/criminal problems since his last exam.

The Veteran reported having recurrent and distressing recollections and dreams of these stressful experiences in service.  The examiner also noted in the Veteran intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, as well as physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.   The examiner saw in the Veteran efforts to avoid activities places or people that arouse recollections of the trauma, a feeling of detachment or estrangement from others, and a restricted range of affect.

The Veteran had significant symptoms of hyperarousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner also noted that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and  difficulty in adapting to stressful circumstances including work or a worklike setting.  The Veteran reported having a depressed mood most of the day, most every day, as well as insomnia, fatigue, diminished ability to think or concentrate or indecisiveness nearly every day, and recurrent thoughts of death recurrent suicidal ideation without a specific plan or a suicide attempt or a specific plan for  committing suicide.

On examination, the Veteran was clean, neatly groomed, appropriately and casually dressed.  He was lethargic and tense.  His speech was spontaneous, clear, and coherent.  He was cooperative and attentive.  His affect was appropriate, but his mood was anxious and depressed.  He felt that he was easily distracted.  He reported a decrease in attention and concentration as well as a decline in reading comprehension.  He related he has forgotten to complete common simple tasks on the job and as a result it takes him a significantly longer amount of time to complete routine responsibilities.  He reported that normal routine tasks have become chores, and that this is significantly distressing to him as he has always been an achiever and confident in his abilities.

On examination, he was oriented to person, place, and time, though his thoughts were preoccupied with one or two topics.  He did not endorse initial insomnia however he reported interruptive awakenings on a nightly basis.  He indicated he has not had more than 3-4 hours of sleep per night in many years.  He related that he uses an oxygen machine as well as a CPAP machine at night and he has been diagnosed with sleep apnea.

There was no evidence that the Veteran was hallucinating.  He reported that he conducts perimeter checks each night and checks and double checks the locks on the doors multiple times before going to bed.  The Veteran related he experiences panic attacks regularly, approximately 3-4x per week.  He indicated that these attacks are often uncued in nature.

There was no evidence of homicidal thoughts.  He reported that he has experienced passive suicidal ideation but denied that he has any active plans or intent to harm himself.  He denied any attempts over the years.

He indicated that his frustration tolerance is generally very low.  He reported he acts out verbally against others and he doesn't always handle himself the best way that he should.  He related that following a verbal altercation with others he generally feels very guilty and ruminates about how to rectify the situation.

He was able to maintain basic hygiene and perform all activities of daily living.  The Veteran explained that he often ruminates about situations that have happened and he catastrophizes as well.  He indicated that he always believes the worst will happen.  The Veteran presented as a very anxious person overall, and his hands were visibly trembling throughout the entire evaluation.

He endorsed some ongoing mild short term memory deficits.  He reported when he closes his eyes he frequently relives situations that happened while he was in the military.  He indicated that these thoughts are intrusive and difficult to control.

He reported experiencing distressing dreams related to military experience.  He related that he can experience 3-4 per week or go without a dream for a week or two, which he related to varying stress levels.  He reported the smell of diesel fuel and the sound of helicopters caused significant anxiety.  Related that the above mentioned cues also cause his heart to race and his hands to tremble upon exposure.  He indicated that he avoids situations with a lot of commotion or disagreements.  He also related that he avoids war related media.  He related he feels detached and disconnected from others.  He related that he finds it difficult to connect with others in a meaningful way.  He believes he has a limited range of emotion.  He related that he often finds it difficult to feel loving feelings towards others.  Reported his anger seems to be better controlled by medications however he continues to experience some anger depending on stress level.  He explained he often gets upset over small issues with his wife or with others and then experiences a significant amount of guilt as a result.  He endorsed ongoing difficulty concentrating and maintaining an appropriate level of attention.  The Veteran endorsed feeling unsafe in unfamiliar places.  He explained that he feels very concerned for his safety and he sleeps with a loaded gun underneath his mattress.  He was very startled by sudden noises and it took considerable effort to decrease his arousal level after exposure.  

The Veteran reported he was currently employed as a real estate broker and appraiser.  He reported he is gradually putting off going to work more and more, and he lacks the desire to be there and has a "care less" attitude.  He related it is getting more and more difficult to complete simple tasks at work that he has completed numerous times.  He indicated that if he were working for anyone else but himself he would have been terminated due to lack of performance.

In sum, the examiner noted that during the current evaluation, the Veteran endorsed a similar pattern of symptomatology with an increase in severity in symptoms of depression and PTSD. He related that he has experienced a decline in concentration and attention abilities as well as an overall increase in depression.  He reported significant occupational impairment secondary to his mental health symptoms.  Furthermore, the Veteran indicated that he has noticed an increase in social withdrawal as well.  The Veteran exhibited evidence of functional impairment in social and occupational roles as a result of the conditions stated herein, based upon his current presentation.

While this examination did show an increase in symptomatology, with the Veteran appearing much more anxious, and having more social withdrawal, the Veteran was still found to be alert and oriented, and was able to maintain his hygiene.  He had no homicidal ideation, and noted passive suicidal ideation, but with no active plan or intent.  It did appear at the time of the examination that he was still able to work to some extent, though his symptomatology was having a greater impact on that ability to work.  There is no evidence of the Veteran having any form of hallucinations.  He is still married to his wife, although they are having increasing problems due to the Veteran's symptomatology.

As noted above, the Veteran indicated in a statement received in July 2014 that he was no longer self-employed.  There were no assertions, however, of any worsening of his social impairment or of his specific PTSD symptoms.

While the Veteran's symptomatology during the period since December 2012 had been severe, he has still been able to function somewhat socially and his disability has not been shown to be manifested by the symptoms listed under a 100 percent scheduler evaluation.  Considering all evidence of record and all symptomatology, the Board finds that the Veteran's PTSD symptomatology, during this period, is most consistent with a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, which would warrant a 70 percent rating, the rating the Veteran is currently in receipt of during this period.

As such, the Board finds that the preponderance of the evidence of record is against a grant of increased rating for this condition for either of the periods in question.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an increased initial evaluation for PTSD, currently evaluated as 50 percent disabling prior to December 11, 2012, and as 70 percent disabling from December 11, 2012, is denied.




____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


